Citation Nr: 0335948	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-20 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for malaria.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for irritable bowel 
syndrome, alternating constipation and diarrhea type, 
including as secondary to PTSD.  

5.  Entitlement to service connection for spastic 
torticollis, including as secondary to PTSD.

6.  Entitlement to service connection for diverticulitis, 
including as secondary to PTSD.




REPRESENTATION

Veteran represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from July 1944 to July 1946.  
His claims come before the Board of Veterans' Appeals (Board) 
on appeal from June 2002, August 2002 and June 2003 rating 
decisions, in which the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska, in pertinent part, 
denied the veteran entitlement to service connection for 
hearing loss, tinnitus, a heart disorder, diverticulitis, 
headaches, arthritis, residuals of cold weather exposure, 
malaria, a shell fragment wound of the left leg, PTSD and 
irritable bowel syndrome.  

The veteran initially appealed the RO's denial of all of the 
previously noted issues, but in a VA Form 9 (Appeal to Board 
of Veterans' Appeals) received in July 2003, he indicated 
that he wished to withdraw from appeal the issues of 
entitlement to service connection for hearing loss, tinnitus, 
headaches, arthritis, residuals of cold weather exposure, and 
a shell fragment wound of the left leg.  Having been 
withdrawn, these issues are not now before the Board for 
appellate review. 

The Board addresses the issues of entitlement to service 
connection for PTSD, entitlement to service connection for 
irritable bowel syndrome, alternating constipation and 
diarrhea type, including as secondary to PTSD, entitlement to 
service connection for spastic torticollis, including as 
secondary to PTSD, and entitlement to service connection for 
diverticulitis, including as secondary to PTSD, in the Remand 
section of this decision.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for the claims' 
equitable dispositions. 

2.  The veteran's heart disease is not related to his period 
of active service.  

3.  Cardiovascular-renal disease, which includes 
hypertension, did not manifest to a compensable degree within 
a year of the veteran's discharge from service.

4.  The veteran does not currently have malaria or residuals 
thereof.  


CONCLUSIONS OF LAW

1.  A heart disorder was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2003). 

2.  Malaria was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2003). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board include whether the veteran is 
entitled to service connection for a heart disorder and 
malaria.  The RO denied the veteran entitlement to this 
benefit in a rating decision dated June 2002, and thereafter, 
the veteran appealed the RO's rating decision to the Board.  

I.  Development of Claims

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  The VCAA eliminated 
the need for a claimant to submit a well-grounded claim and 
redefined the obligations of VA with respect to its duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  Further, while this appeal was 
pending, in August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  

After the VCAA was enacted, in July 2001 and August 2002, the 
veteran filed his claims for service connection.  Since then, 
the United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that the statute, 38 U.S.C.A. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  As 
explained below, in this case, the record establishes that, 
while the veteran's appeal was pending, VA complied with the 
notification and development provisions of the VCAA  
Accordingly, the Board's decision to proceed in adjudicating 
the veteran's claims does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

First, the RO notified the veteran of the information needed 
to substantiate his claims and explained to him who was 
responsible for obtaining such information.  See 38 U.S.C.A. 
§§ 5102, 5103 (West 2002).  For instance, in rating decisions 
dated June 2002 and June 2003, letters notifying the veteran 
of those decisions, and statements of the case issued in 
August 2002 and July 2003, the RO informed the veteran of the 
reasons for which his claims had been denied, the evidence it 
had obtained and considered in support of his claims, and the 
evidence still needed to substantiate his claims, notified 
him of all regulations pertinent to his claims, including 
those involving VA's duties to notify and assist, and 
provided him an opportunity to submit additional evidence and 
to present additional argument in support of his claims.  

In addition, in a letter dated July 2001, the RO informed the 
veteran of the change in the law and indicated that it was 
developing and would reconsider his claims pursuant thereto.  
In addition, the RO acknowledged the veteran's pending claims 
for service connection and instructed the veteran to submit 
all evidence he wished to have considered in connection with 
those claims, particularly doctors' statements linking his 
current disabilities to service.  The RO asked the veteran to 
identify the names and addresses of all pertinent treatment 
providers and the dates of examinations, treatment, findings 
and diagnoses.  The RO also asked the veteran to sign the 
enclosed forms authorizing release of his treatment records.  
The RO provided the veteran 60 days to respond, but indicated 
that it would consider all evidence received within a year of 
the date of the letter in support of the veteran's claims.  

Recently, the United States Court of Appeals for the Federal 
Circuit found that the "not less than 30-day period" 
provided in 38 C.F.R. § 3.159(b)(1) to respond to a VCAA 
notification letter was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided for a response.  Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010, slip op. at 18 
(Fed. Cir. Sept. 22, 2003) (invalidating 38 C.F.R. 
§ 3.159(b)(1), which allowed the RO to adjudicate a claim 
based on the evidence of record at the end of the 30 day 
period post-VCAA notice, as inconsistent with 38 U.S.C. § 
5103(b)(1)).  In this case, even though the July 2001 letter 
might have been misleading in that it referred to a response 
period of 60 days, it was not detrimental to the veteran.  
The veteran clearly knew that he had a year during which to 
file evidence in support of his appeal.  Otherwise, he would 
not have submitted additional written statements after the 
60-day period had expired, or undergone VA examinations in 
support of his appeal.  In addition, after the RO sent the 
notice, a full year passed without the veteran's claims being 
decided on appeal.  In any event, in the written statement 
submitted after the 60-day period expired, in July 2003, the 
veteran indicated that he had no further medical information 
to submit.

In letters dated September 2001 and December 2001, the RO 
informed the veteran that it was waiting to receive the 
veteran's treatment records from multiple private medical 
providers the veteran had identified.  The RO indicated that 
the veteran could expedite his appeal by ensuring the receipt 
of the outstanding records.  In a letter dated January 2002, 
the RO informed the veteran that it had received the 
aforementioned records.  In a letter dated July 2003, the RO 
requested the veteran to complete additional forms 
authorizing the release of his treatment records from VA and 
non-VA medical providers.

Second, the RO fulfilled its duty to assist the veteran in 
obtaining and fully developing all relevant evidence.  See 38 
U.S.C.A. § 5103A (West 2002).  Specifically, it secured and 
associated with the claims file all evidence identified by 
the veteran as being pertinent to his claims, including his 
service medical and personnel records and private treatment 
records.  As previously indicated, since then, the veteran 
has indicated that there is no other evidence to secure.  In 
addition, the RO afforded the veteran VA miscellaneous and 
PTSD examinations in April 2003, during which examiners 
addressed the etiology of some of the disabilities at issue 
in this appeal.  The RO endeavored to schedule the veteran 
for other examinations prior to that time, but the veteran 
failed to report.

Given that VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and fully developed all other 
evidence necessary for the equitable disposition of the 
claims, the Board may proceed in adjudicating these claims on 
their merits.

II.  Analysis of Claims

The veteran seeks service connection for multiple disorders 
claimed to be due either to service, or to a service-
connected disability.  Service connection may be granted for 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  Service connection may be granted for 
any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2003).  Service connection may be presumed if it is 
shown that the veteran served continuously for 90 days or 
more during a period of war or during peacetime after 
December 31, 1946, and cardiovascular-renal disease, 
including hypertension, became manifest to a degree of 10 
percent within one year from the date of discharge, and there 
is no evidence of record establishing otherwise.  38 U.S.C.A. 
§§ 1101, 1112(a), 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2003).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2003).

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
§ 3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  

Post-service medical records, specifically, records from John 
C. Goldner, M.D., Anton Piskac, M.D., Ronald A. Cooper, M.D., 
Lawrence A. Carlsson, Jr., M.D., William H. Henderson, M.D., 
and Methodist Hospital dated since 1976, confirm that the 
veteran currently has a heart disorder that has been 
variously diagnosed, including as coronary artery disease.  

The veteran had active service from July 1944 to July 1946.  
His service medical records reflect that, during that time 
frame, he did not report any problems associated with his 
heart.  In fact, during a separation examination conducted in 
July 1946, an examiner noted only three defects: pilonidal 
sinus, a problem with the right ankle joint, and a scar.  He 
found all other systems to be normal.

From July 1946, when the veteran was discharged from service, 
to 1975, the veteran did not complain of or receive treatment 
for heart complaints.  In January 1976, the veteran underwent 
a detailed cardiologic evaluation, which was normal.  In June 
1976, he was admitted to a private hospital after reporting 
an episode of light-headedness.  A neurological evaluation 
revealed no abnormalities.  Dr. Goldner concluded that the 
veteran had had a near syncopal episode at work and had been 
under a great deal of stress at home.  In 1995, a physician 
diagnosed atrial flutter.  Since then, the veteran has 
received treatment for heart complaints and a physician has 
addressed the etiology of heart disorders.

A.  Heart Disorder

While the veteran's appeal was pending, one physician, Dr. 
Carlsson, addressed generally the etiology of heart problems.  
He did not, however, address specifically the etiology of the 
veteran's heart disorder.  In a letter dated July 2001, he 
indicated that hypertension was an idiopathic condition that, 
generally, was related to age and more likely affected an 
older person.  He also indicated that as many as 70 percent 
of 70 year old males had hypertension.  Dr. Carlsson noted 
that atrial fibrillation and congestive heart failure were 
interrelated and that the latter condition had many causes 
and was primarily a symptom of an underlying disease.  He 
opined that, although atrial fibrillation could be caused by 
cold exposure, it was unlikely that it would take 50 years to 
manifest.  

Neither Dr. Carlsson, nor any other physician has related the 
veteran's heart disorder to his period of active service.

B.  Malaria

During a July 2001 visit with Dr. Henderson, the veteran 
reported that, when he came home from the Navy, he had 
various medical problems, including malaria.  Medical records 
dated after the veteran was discharged from service do not 
support this assertion.  Rather, they show that, since 
discharge, no physician has diagnosed the veteran with 
malaria or residuals thereof.

C.  Conclusion

To merit an award of service connection on a direct basis 
under 38 U.S.C.A. 
§ 1110, the veteran must submit competent evidence 
establishing the existence of a present disability resulting 
from service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Gilpin v. West, 155 F.3d 1353, 1355-1356 (Fed. 
Cir. 1998); Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, the veteran has submitted no evidence, 
other than his assertions, diagnosing malaria or residuals 
thereof, or linking a heart disorder to his period of active 
service.  Unfortunately, the veteran's assertions, alone, may 
not be considered competent evidence of a current disability 
or a nexus between a current disability and service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that laypersons are not competent to offer medical 
opinions).  

To merit an award of service connection on a presumptive 
basis, the veteran must submit competent evidence 
establishing that a presumptive disease manifested to a 
compensable degree within one year of the veteran's discharge 
from service, or linking a current disability to a service-
connected disability.  Again, the veteran has submitted no 
such evidence.  According to the medical evidence of record, 
the veteran did not seek treatment for any disorder, 
including cardiovascular-renal disease or hypertension, 
within a year of his discharge from service.  Rather, his 
medical complaints first necessitated testing in 1976, 30 
years after discharge. 

Based on the foregoing findings, the Board concludes that a 
heart disorder and malaria were not incurred in or aggravated 
by service and may not be presumed to have been so incurred.  
The evidence is not in relative equipoise; therefore, the 
veteran may not be afforded the benefit of the doubt in 
resolution of these claims.  Rather, as the preponderance of 
the evidence is against the veteran's claims of entitlement 
to service connection for a heart disorder, malaria, and 
spastic torticollis, the claims must be denied. 


ORDER

Entitlement to service connection for a heart disorder is 
denied.

Entitlement to service connection for malaria is denied.


REMAND

The veteran also seeks entitlement to service connection for 
PTSD, irritable bowel syndrome, diverticulitis, and spastic 
torticollis.  Additional development is necessary before the 
Board can decide these claims.

First, during a VA digestive systems, miscellaneous 
examination conducted in April 2003, the veteran indicated 
that he had undergone evaluations by Drs. Schaeffer and 
Denzler, gastroenterologists in Omaha, Nebraska.  During 
these evaluations, the physicians allegedly completed 
multiple upper and lower endoscopy procedures.   Given that 
records of these evaluations and procedures might be 
pertinent to the veteran's claims for service connection for 
irritable bowel syndrome and diverticulitis, they should be 
secured on Remand.  

Second, the veteran asserts that he developed PTSD as a 
result of stressors experienced while serving during World 
War II.  These stressors include:
(1) experiencing explosions and gunfire while serving on a 
destroyer, the USS Hughes, in the Navy from early 1944 to 
August 1945; (2) witnessing buddies killed and injured while 
serving on that destroyer; (3) in June or July 1945, while 
anchored in Adak, Alaska, being attacked by Japanese planes, 
which strafed the destroyer; (4) suffering a shrapnel injury 
of the left leg as a result of the attack; 
(5) in June or July 1945, being caught in a horrible storm, 
during which he was almost washed overboard (6) in July 1945, 
en route to the Kurile Island Chain, being followed by a 
Japanese submarine; (7) in July 1945, engaging in battle with 
Japanese ships on approach to the Kurile Island chain; (8) in 
September o r October 1945, being towed on the USS Atakapa, 
when a cable snapped and hit and killed a crewman; (9) 
fearing his death; (10) in July 1946, contracting malaria and 
a skin disorder; and (11) developing a stutter secondary to 
the skin disorder.

Medical evidence dated recently establishes that physicians 
have diagnosed the veteran with PTSD.  This evidence also 
establishes that physicians have linked the veteran's PTSD to 
the stressors numbered above as 1, 2, 4 and 9 to 11.

In support of his claim, the veteran has submitted a copy of 
information on the USS Hughes.  This information indicates 
that from June 1945 to July 1946, the USS Hughes was sent to 
the Aleutians, where she remained until fighting ended in 
August, and was briefly employed on patrol duty off northern 
Japan until mid-October.  Given this information, it appears 
possible that some of the stressors the veteran described 
could have occurred during patrol duty off northern Japan.   

In April 2002, the RO contacted the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) in an attempt 
to verify the stressors numbered above as 3, and 5 to 8.  In 
June 2003, USASCRUR responded that insufficient stressor 
information had been provided.  Given that the RO provided 
USASCRUR the months and year of the alleged stressors, the 
Board is unclear why USASCRUR could not conduct further 
research.  Regardless, as the record stands, the Board cannot 
proceed in determining whether the alleged stressors 
occurred.  Instead, the Board believes that additional 
documentation, including the veteran's unit histories while 
he served on the USS Hughes and the USS Atakapa should be 
secured on Remand.  According to the veteran's servce 
personnel records, the veteran reported aboard the USS Hughes 
in May 1945 and was transferred to the USS Atakapa in October 
1945.  Given these facts, the RO should also secure a list 
and explanation of casualties from the USS Atakapa during the 
month of October 1945.

In addition, with regard to the stressors numbered above as 2 
and 8, the veteran must provide additional information.  He 
has not yet identified the full names of his buddies who were 
killed or injured as a result of the fighting on the USS 
Hughes and the cable accident on the USS Atakapa.  
Accordingly, on Remand, the RO should contact the veteran and 
ask him to provide more detailed stressor information.  The 
RO should advise the veteran that if he does not furnish this 
information, the RO will not be able to verify that the 
alleged stressors occurred.   

Third, the veteran claims that his spastic torticollis 
developed secondarily to his service-connected PTSD.  At 
present, the veteran is not service connected for PTSD.  
However, the development requested in this Remand might 
ultimately result in an award of service connection for that 
disability.  The Board cannot make this determination, 
however, until the development is completed.  In the 
meantime, the Board defers the inextricably intertwined issue 
of entitlement to service connection for spastic torticollis, 
including as secondary to PTSD.  

This case is REMANDED for the following development:

1.  The RO should contact the veteran and 
ask him to provide the names and addresses 
of, and dates of visits to, all health 
care professionals, VA and non-VA, who 
have treated the veteran's irritable bowel 
syndrome and diverticulitis since his 
discharge from active service and whose 
records are not already in the claims 
file.  This information should include 
references to Drs. Schaeffer and Denzler, 
the gastroenterologists the veteran 
visited in Omaha, Nebraska. 

2.  After securing any necessary 
authorizations for the release of the 
veteran's treatment records, the RO 
should request, obtain and associate with 
the claims file the actual clinical 
records, inpatient and outpatient 
records, consultation reports, reports of 
diagnostic testing, progress notes, and 
any other pertinent records from all 
identified health care providers.  If 
there are any pertinent records that are 
unavailable, the RO should document this 
fact in the record.  

3.  The RO should also ask the veteran to 
submit a more detailed written statement 
regarding the stressors that are numbered 
above as 2 and 8.  This statement should 
include the dates the stressors occurred, 
the places where they occurred, the unit 
to which the veteran was assigned at the 
time, and the full names of individuals 
who were injured and killed.

4.  After receiving the veteran's written 
statement, the RO should pursue all 
reasonable avenues of development in an 
attempt to verify the stressors reported 
by the veteran, including contacting 
USASCRUR and any other appropriate 
authorities and requesting those 
authorities to send to the RO the 
veteran's unit histories while he served 
on the USS Hughes (from May 1945 to 
October 1945) and the USS Atakapa (from 
October 1945 to July 1946), a list and 
explanation of casualties from the USS 
Atakapa during the month October 1945, 
and any other pertinent service 
documentation.  

5.  If the RO receives information 
confirming the occurrence of an alleged 
in-service, it should prepare a report to 
this effect, which details the nature of 
the specific stressor or stressors 
established by the record.  If the RO 
determines that no alleged stressor 
actually occurred, it should so state in 
its report, which should then be 
associated with the claims file.

6.  If the RO finds that at least one of 
the alleged stressors actually occurred, 
it should afford the veteran a 
psychiatric examination.  The purpose of 
this examination is to obtain an opinion 
as to whether the veteran currently has 
PTSD as the result of the verified 
stressor.  The RO should forward the 
claims file and a copy of its stressor 
report to the examiner for review and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should: (1) identify all 
psychiatric disorders present; and (2) 
opine whether it is at least as likely as 
not that the veteran's PTSD, to the 
extent it is present, is related to the 
veteran's period of active service, 
specifically, to a verified in-service 
stressor.  The RO should advise the 
examiner that he may not rely upon any 
unverified stressors in determining 
whether the veteran's in-service 
experiences were of sufficient severity 
to support a diagnosis of PTSD.  The 
examiner should provide detailed 
rationale, with specific references to 
the record, for his opinion.   

7.  The RO should then review the 
examination report to ensure that it 
complies with the previous instruction.  
If the report is deficient in any regard, 
the RO should undertake immediate 
corrective action.

8.  Thereafter, the RO should readjudicate 
the veteran's claims, including the issue 
of entitlement to service connection for 
spastic torticollis, based on all of the 
evidence of record.  If the RO denies any 
benefit sought on appeal, it should 
provide the veteran and his representative 
a supplemental statement of the case and 
an opportunity to respond thereto before 
the case is returned to the Board for 
appellate review.  

The purpose of this REMAND is to obtain additional medical 
information.  No inference should be drawn regarding the 
ultimate disposition of these claims.  The veteran is free to 
submit any additional argument or evidence he wishes to have 
considered in connection with his appeal; however, he is not 
required to act unless he is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled expeditiously); see 
also VBA's Adjudication Procedure Manual, M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03 (directing the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court).



	                     
______________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



